DECISION and ORDER
MYRON L. GORDON, Senior District Judge.
The file in the above-captioned action includes the plaintiff’s motion for default judgment, filed November 7, 1991, and additional materials proffered in support of the motion, filed November 13, 1991. The defendant, which is identified in the complaint as “a foreign corporation,” has not appeared in the action.
I have completed my review of the motion and supporting materials. The materials demonstrate, among other things, that a DuPage [Illinois] County deputy sheriff delivered a copy of the summons and complaint to Ms. Yolli Musni, who is identified *105as an “accountant,” at the defendant corporation’s purported address in Downers Grove, Illinois. (The certificate of service, which purports to identify Ms. Musni as a “registered agent,” is signed by the deputy sheriff, but not Ms. Musni.) Without more, however, these materials do not satisfy me that service of the summons and complaint has properly been effected on “an officer, a managing or general agent, or ... any other agent authorized by appointment or by law to receive service of process” on behalf of the defendant corporation. See Rule 4(d)(3), Federal Rules of Civil Procedure. Absent satisfactory proof of service, I am constrained to deny the plaintiff’s motion for default judgment.
Therefore, IT IS ORDERED that the plaintiff’s motion for default judgment be and hereby is denied, without prejudice.